The judgment of the court of appeals is affirmed consistent with the opinion of the court of appeals.
Moyer, C.J., F.E. Sweeney, Cook and Lundberg Stratton, JJ., concur.
Douglas and Resnick, JJ., dissent.
Pfeifer, J., dissents.
Betty D. Montgomery, Attorney General; Dinsmore & Shohl, L.L.P., and Michael L. Squillace, Special Counsel, for appellee and cross-appellant.
Betty D. Montgomery, Attorney General, and Cheryl J. Nester, Assistant Attorney General, for appellee Industrial Commission.
Philip J. Fulton & Associates and William A Thorman III, for appellant and cross-appellee.